Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the phrase “…and the driving and controlling board is connected to a mobile device through the connection port of the main body”.  Because the claim does not positively recite the portable device comprising the claimed mobile device, it is not clear whether the phrase is intended to be a mere a recitation of intended use of the portable device.  For the purposes of rejection, the phrase will be interpreted as intended use of the portable device and thus not structurally limiting of the claim. See MPEP 2111.02(II).  The interpretation further applies to dependent claims such as claim 2, 3, and 4 which each recite the mobile device performing specific steps.
Claim 1 further recites the phrase “wherein the detection datum is stored, externally transmitted to the mobile device for processing and application, and externally transmitted to an external device for storing.”  As set forth in the 
	Claim 1 recites the phrase “wherein the detection datum is stored”.  The claim fails to recite a means for storing and thus lacks essential subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 19 of copending Application No. 17/016987. The instant claims are substantially the same except for the bolded sections, which are obvious in view of the other based on what is previously known in the art.  In the case of instant claim 1, electronic devices such as portable gas detection devices are well known in the art, and are further known to require power sources for normal function and operation.  The arrangement of the power source within or without the device, have known structures.  Providing a power source directly within the device, or alternatively providing a communication port for supporting power supply to the device are known variants of each other and would have been obvious to one of ordinary skill in the art at the time of the invention.  This is a provisional nonstatutory double patenting rejection.  Consider the example comparison of instant and copending claims 1 below, which illustrates that the claims differ substantially only in the respective power supply features.  The balance of claims are rejected based on substantially similar claiming of subject matter.
Claim 1 – 17/017282
Claim 1 – 17/016987
A gas-detectable casing of a portable device, comprising:
a main body having a ventilation opening, at least one connection port and an accommodation chamber, wherein the ventilation opening is in communication with the accommodation chamber to allow gas to be introduced into the accommodation chamber; 
at least one gas detection module disposed within the accommodation chamber of the main body, and configured to transport the gas into an interior thereof, so as to detect a particle size and a concentration of suspended particles contained in the gas and output detection information; 
a driving and controlling board disposed within the accommodation chamber of the main body, wherein the gas detection module is positioned and disposed on the driving and controlling board and electrically connected to the driving and controlling board, 
and the driving and controlling board is connected to a mobile device through the connection port of the main body, so as to provide a required power to the driving and controlling board; and 
a microprocessor positioned and disposed on the driving and controlling board and electrically connected to the driving and controlling board, 
wherein the microprocessor enables the gas detection module to detect and operate by controlling a driving signal to be transmitted to the gas detection module, and converts a detection raw datum of the gas detection module into a detection datum, 
wherein the detection datum is stored, externally transmitted to the mobile device for processing and application, and externally transmitted to an external device for storing.
A gas-detectable mobile power device, comprising: 
a main body having a ventilation opening, at least one connection port and an accommodation chamber, wherein the ventilation opening is in communication with the accommodation chamber to allow gas to be introduced into the accommodation chamber; 
at least one gas detection module disposed within the accommodation chamber of the main body, and configured to transport the gas into an interior thereof, so as to detect a particle size and a concentration of suspended particles contained in the gas and output detection information; 
a driving and controlling board disposed within the accommodation chamber of the main body, wherein the gas detection module is positioned and disposed on the driving and controlling board and electrically connected to the driving and controlling board; 
a power module positioned and disposed on the driving and controlling board, electrically connected to the driving and controlling board and capable of storing an electric energy and outputting the electric energy outwardly; and 
a microprocessor positioned and disposed on the driving and controlling board and electrically connected to the driving and controlling board, 
wherein the microprocessor enables the gas detection module to detect and operate by controlling a driving signal to be transmitted to the gas detection module, and converts the detection information of the gas detection module into a detection data, 
wherein the detection data is stored, externally transmitted to an mobile device for processing and application, and externally transmitted to an external device for storing.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavey et al. (US 20170248514, e.f.d. § 371 filed 02/27/2017).
Regarding claim 1, Pavey discloses a gas-detectabel casing of a portable device (Fig 1) comprising:
a main body having a ventilation opening (housing 300 includes a cover 1450 with inlet and outlet airflow paths for allowing vapors to reach sensors nodes 200; Fig 14A-B; para 0153), a connection port (communication port 140; para 0122-0123), and an accommodation chamber (region within housing 300; Figs 3, 6, 8; accommodates PCB 360 and associated electronic components; para 0117; Fig 7), wherein the ventilation opening is in communication with the accommodation chamber to allow gas to be introduced into the accommodation chamber (gas inflow 1210 flows through fan 130, to plenum 350, through aperture 354, into sensor node 200 turbulent regions 220; Figure 8, 12; para 0158);
at least one gas detection module 200 disposed within the accommodation chamber of the main body (sensor nodes 200 located within housing 300; Figures 3, 10A-D);
a driving and controlling board 360 disposed within the accommodation chamber of the main body 300 (PCB 360 includes power source 170 located within housing for driving and controlling operation of device; para 0117; Fig 1, 7, 12), 
wherein the gas detection module 200 is positioned and disposed on the driving and controlling board and electrically connected to the driving and controlling board (nodes 200 are positioned on PCB 360; Fig. 7; para 0117); and 
a microprocessor disposed on the driving and controlling board 360 and electrically connected to the driving and controlling board (processor 110 arranged on PCB; Fig 1; para 0117-0118), wherein the microprocessor enables the gas detection module 200 to detect and operate by controlling a driving signal to be transmitted to the gas detection module, and converts a detection raw datum of the gas detection module into a detection datum, wherein the detection datum is stored, externally transmitted to the mobile device for processing and application, and externally transmitted to an external device for storing (PCB 360 includes processor 110 signals power to device 100, communicates with sensor bank 190 to scan sensor nodes 200, controls output components 160, wherein the device 100 may communicate with an external computing device 400 for recording and processing; para 0125, 0130-0132).
the driving and controlling board is connected to a mobile device through the connection port of the main body, so as to provide a required power to the driving and controlling board (communication port 140 communicates with processor 110 to allow device 100 to communicate with external computing devices; para 0122-0123).
Regarding claim 2, Pavey discloses wherein the connection port of the main body is connected to the mobile device to transmit the detection datum outputted by the microprocessor to 24the mobile device for processing and application (para 0132).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pavey et al. (US 20170248514).
Regarding claims 3 and 4, Pavey discloses wherein the microprocessor comprises a communicator to receive the detection datum outputted by the microprocessor (processor 110 connects to comm. port 140 including wired 142 and wireless connectors 144; para 0132; Fig 1). Pavey discloses the processor configured to monitor data values and determine alarm conditions (para 0113, 0114, 0125), but not specify the detection datum is externally transmitted to the external device for storing, so that the external device generates gas detection information and an alarm.  Pavey further discloses the processor in communication with an external device via the communication port for transmitting data for storing an analysis (para 0132). In light of the ability to detect and respond to analyzed data as provided by Pavey (para 0125), it would have been further obvious to incorporate the alarm functionality in the external device to provide improved responsiveness and redundancy in the operation of the device.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 5, Pavey discloses alternative laser based technologies for interrogating the atmosphere for chemical vapors but does not specify, in combination with the other claimed elements, a device comprising a laser loading region hollowed out from the first surface to the second surface; a gas-inlet groove concavely formed from the second surface and disposed adjacent to the laser loading region, wherein the gas-inlet groove comprises a gas-inlet and two lateral walls, the gas-inlet is in communication with an environment outside the base, and a transparent window is opened on the lateral wall and is in communication with the laser loading region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877